Citation Nr: 1128700	
Decision Date: 08/03/11    Archive Date: 08/10/11

DOCKET NO.  07-12 137	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for right eardrum damage.

2.  Entitlement to service connection for tinnitus. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J Fussell

INTRODUCTION

The Veteran served on active duty from June 1958 to May 1961 and from December 1962 to June 1967, including combat service in the Republic of Vietnam. 

This matter has come before the Board of Veterans' Appeals (Board) on appeal from an April 2005 rating decision of the Chicago, Illinois Department of Veterans Affairs (VA) Regional Office (RO).  He testified at a Travel Board hearing before the undersigned Veterans Law Judge in March 2008.  A transcript of that hearing is associated with the claims files. 

At his Travel Board hearing in March 2008, the Veteran applied to reopen his previously denied claim of service connection for post-traumatic stress disorder (PTSD).  See Travel Board Hearing Transcript at pages 2-3.  

In a September 2008, the Board remanded issues of entitlement to service connection for tinnitus and for right eardrum damage to obtain additional treatment records and provide the Veteran with VA examinations.  That decision also noted that the application to reopen the claim for service connection for PTSD had not been adjudicated by the RO (see pages 2 and 3 of the transcript of the travel Board hearing) and, so, it was referred to the RO for appropriate development and consideration.

In the September 2008, the Board also denied service connection for bilateral hearing loss.  Thus, this discrete issue is no longer before the Board.

The case has now been returned for appellate consideration.  

The Board also notes that at the 2008 travel Board hearing the Veteran testified that following his postservice right eardrum surgery he had had a loss of sense of smell and of taste and that the right side of his face was partially numb.  Page 7 of the transcript of that hearing.  In this regard, at the travel Board hearing, at pages 16 and 17 of the transcript, and in correspondence received in April 2008, the Veteran's service representative set forth what was described as a new claim for loss of sense of smell and taste and partial right-sided facial numbness.  From the Veteran's testimony this was due to surgery performed in October 2005 at the "Memorial Hospital."  Pages 5 thru 7 of the transcript.  Other information in file indicates that the surgery was performed at the Herrin Hospital in Herrin, Illinois, but it is not clear whether the 2005 surgery was done at a private hospital or, as the Veteran seems to suggest, at a VA facility.  However, he also testified that VA physicians helped make some unspecified arrangements for the Veteran to be hospitalized or have right eardrum surgery.  In other words, the Veteran's testimony appears to suggest that there may have been some malpractice on the part of the private medical facility or private treating physicians or surgeon, or perhaps VA medical personnel.  Thus, it is unclear whether there is a basis for a claim of service connection or VA disability compensation under the provisions of 38 U.S.C.A. § 1151.  However, if the Veteran feels that this matter is somehow connected to his military service or to VA treatment, he or his representative should specifically elucidate the circumstance of his claim for loss of sense of smell and taste and partial right-sided facial numbness and specifically make an allegation as to how these disabilities should be compensated by VA, i.e., service connection or compensation under 38 U.S.C.A. § 1151.  

A March 2004 VA outpatient treatment (VAOPT) record reflects that the Veteran complained of recurrent syncope.  While it was noted that he had (nonservice-connected) hypertension and a family history of coronary artery disease and aneurysms, it was also stated that the syncope could very likely be related to his right ear infections and inner ear involvement.  In light of the grant of service connection for right eardrum damage by this decision, this gives rise to the possibility that the Veteran may wish to seek secondary service connection for syncope; however, this matter has not been adjudicated by the RO. 

The Board notes that there has as yet been no adjudication of the application to reopen the claim for service connection for PTSD (as to which there was testimony at the March 2008 travel Board hearing).  So, this matter is again referred to the RO, as is the question of whether the Veteran is seeking service connection for syncope, for appropriate development and consideration.  

Lastly, the claim for service connection for tinnitus is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  


FINDINGS OF FACT

Right eardrum damage, while first clinically documented years after service, is reasonably shown to be the result of in-service acoustic trauma from a mortar explosion during combat in Vietnam. 


CONCLUSION OF LAW

Right eardrum damage was incurred in active service.  38 U.S.C.A. §§ 1110, 1131, 38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. §§ 3.303, 3.304(d) (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duties to notify and to assist claimants in substantiating VA claims.  See 38 U.S.C.A. §§ 5103, 5103A and 38 C.F.R § 3.159.  38 U.S.C.A. § 5103(a) requires VCAA notice be provided before an initial unfavorable adjudication, Pelegrini v. Principi, 18 Vet. App. 112 (2004), and notify claimants of (1) any information and medical or lay evidence needed to substantiate the claim, and (2) what portion thereof VA will obtain, and (3) what portion the claimant is to provide (Type One, Type Two, and Type Three, respectively).  38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b); see Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  However, a timing of notice error can be corrected by readjudication after VCAA notice is provided, including readjudication by a Statement of the Case (SOC) or Supplemental SOC (SSOC).  Mayfield v. Nicholson, 20 Vet. App. 537, 541-42 (2006); affm'd Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007) (an SSOC is a readjudication even if it states that it is not).  

The VCAA notice requirements apply to all five elements of a service connection claim which are: 1) veteran status; 2) existence of a disability; (3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

The Veteran was provided with pre-adjudication VCAA notice by letter, dated in November 2004, prior to the RO adjudication in April 2005.  He was notified of the evidence needed to substantiate a claim for service-connection and of the types of evidence the Veteran was expected to provide, including the information VA would need in order obtain, on his behalf, any private, VA or other Federal records.  Following the initial adjudication but prior to readjudication by the February 2007 SOC the Veteran was sent a letter containing notice and information as to determinations of effective dates and determinations of disability ratings.  See Dingess, Id.; see also Mayfield v. Nicholson, Id. 

Duty to Assist

38 U.S.C.A. § 5103A requires VA to make reasonable efforts to assist the claimant in obtaining evidence needed for claim substantiation.  The RO has obtained the Veteran's service treatment records (STRs).  The Veteran's VA records are on file.  

The RO made multiple attempts to obtain records of a 1967 pre-employment examination in conjunction with the Veteran's seeking employment with the U.S. Bureau of Prisons (prior to his 1967 discharge from service).  A March 2007 response from that agency stated that such examination reports are maintained for only two years and then destroyed and, thus, that agency had no record of applications dating back to the year 1967 (when the Veteran alleges that a pre-employment examination found damage to his right eardrum). 

Records relating to the Veteran's application for Social Security Administration (SSA) benefits are on file.  The Veteran testified in support of the claims at a March 2008 travel Board hearing, a transcript of which is on file.  Additional VA treatment records were obtained pursuant to the September 2008 Board remand.  The Veteran did not identify any additional private clinical records in response to the RO's October 2008 letter requesting such information, pursuant to the 2008 Board remand which noted that he testified that a private physician had stated that his right eardrum damage and tinnitus stemmed from his service in Vietnam.  

Also, at page 16 of the transcript of the 2008 travel Board hearing, the Veteran's service representative cited Charles v. Principi, 16 Vet. App. 370 (2002) for the proposition the Veteran is competent to attest to having tinnitus.  However, the holding in that case was that "because there is of record lay evidence of in-service tinnitus and of tinnitus ever since service and medical evidence of a current diagnosis, such evidence suffices to 'indicate [ ] that [the appellant's] disability ... may be associated with [his] active ...service'."  Charles, 16 Vet. App. at 374.  (Nevertheless, the Veteran is competent to attest to having tinnitus, see Clyburn v. West, 12 Vet. App. 296, 302 (1999)). 

In response to the 2008 Board remand, the Veteran has been afforded an April 2009 VA examination addressing whether his right eardrum damage is related to his military service.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003).  38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4)(i).  

There is no allegation that the April 2009 VA examination, and opinion obtained thereby, is inadequate nor does the Board find any reason to question the adequacy of the examination.  Accordingly, there has been substantial compliance with the 2008 Board remand.  See Stegall v. West, 11 Vet. App. 268 (1998).  

As there is no indication that the Veteran was unaware of what was needed, nor any indication of the existence of additional evidence, for claim substantiation VA's duty to assist has been satisfied and no additional assistance is required.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).  


Background

The Veteran's STRs are negative for any evidence of tinnitus or right eardrum damage.  

The Veteran's June 1967 separation examination was normal.  

On VA general medical examination in March 2001 the Veteran reported having had a perforation of the right eardrum in 1970.  It was stated that his ear was not examined but it was noted that his tympanic membranes were a shiny gray.  

SSA records show that on examination in February 2001 the Veteran's tympanic membranes were intact.  

VA outpatient treatment (VAOPT) records show that the Veteran was treated for a right ear infection in 2002 and 2003.  In March and December 2002 it was reported that he had had a tympanic membrane perforation since his military service.  

The Veteran filed a claim in October 2004 for service connection for service connection for tinnitus and right eardrum damage. 

A September 2004 VA progress refers to the Veteran's history of combat noise exposure, including "the [mortar] attack when he 'blew out' an eardrum."

The Veteran underwent surgery in October 2005 consisting of a right tympanoplasty and mastoidectomy at the Herrin Hospital in Herrin, Illinois.  

A March 2006 finding by the RO reflects that the Veteran's unit records contained clear and credible evidence that the rocket attacks in Vietnam that the Veteran alleged, did in fact occur.  

On VA audiological examination in January 2007, the Veteran denied currently having tinnitus and stated that tinnitus had previously been present in his right ear, but that it had not been noted since his eardrum surgery in October 2005.

Thereafter, on his April 2007 VA Form 9, the Veteran stated that he had been having problems with ringing in his ears (i.e., tinnitus) since he left military service. 

At the March 2008 travel Board hearing the Veteran testified that due to an enemy attack in July 1966 in Vietnam he was knocked down and his ears began to hurt and he developed a loud ringing in his ears (tinnitus).  He eventually had surgery on his ears at the Memorial Hospital.  See pages 5 thru 7 of the transcript of that hearing.  That surgery consisted of placing a graft on the Veteran's eardrum.  Page 7.  Immediately after the 1966 injury, he had a loud ringing for about an hour or so and had an earache and headache for a couple of days.  Page 8.  He also related that after service and at the time of a pre-employment examination with the Federal Prison system (about three months prior to his 1967 service discharge), an eardrum perforation was found.  Pages 9 and 10.  

The Veteran testified that immediately after the 1966 mortar attack he had had tinnitus but he did not have it "any more after the day" of the mortar attack but it settled down and became a buzz and then it became an earache and finally it became headaches.  He began to once again notice tinnitus in about 1970 when, while his wife was washing his hair, he got hot water in his ear immediately following which he made an appointment with an ear specialist in Evansville who had told the Veteran that he had a busted eardrum and needed surgery but only had a 50 percent chance of success.  Page 12.  Since 1970 he had had tinnitus all the time and every time he got water in his ear he had significant problems, including pain.  His problems progressively worsened and he almost lost his job in 1997 as a police dispatcher.  At that time, he again went to a specialist about the hole in his eardrum and then went to VA where he was assigned to an ear, nose, and throat specialist that performed right eardrum surgery in October 2005.  Page 13.  The presiding Veterans Law Judge synopsized the Veteran's history as to his claim for service connection for tinnitus.  Page 13.  

On VA audiology examination in March 2009, by an audiologist, the Veteran's claim file was not available for review.  The Veteran related a history in-service acoustic trauma.  He reported having had chronic right ear infections.  He did not now have tinnitus.  He had previously had tinnitus in his right ear but not since his surgery in October 2005.  On examination he had cerumen in each ear and his tympanic membranes were visualized.  Audiometric testing was conducted.  The examiner reported that because the claim file had not been provided for review no medical opinion could be rendered but "it should be noted that the veteran denies tinnitus since ear surgery in 2005; therefore, there is no current complaint of tinnitus upon evaluation today."  It was also noted that tympanometry was within normal limits in the right ear upon examination.  

Later that month the March 2009 VA examiner reviewed the claim file.  It was noted that VA records in 2002, 2003, and 2004 indicated that a perforation was noted in the right tympanic membrane.  In response to the questions posed in the 2008 Board remand, the examiner stated that the Veteran denied currently having tinnitus but had had tinnitus which disappeared with his 2005 ear surgery.  It was noted that this differed from the testimony at the Board hearing.  Because the Veteran denied having tinnitus, an opinion regarding tinnitus was not warranted, since the condition was denied by the Veteran.  It was also stated that there were no STRs indicating a tympanic membrane perforation or any ear-related problems and without documentation of this "eardrum damage" in the claim file, the examiner could not resolve the issue of whether or not any current "eardrum damage" had its onset during active duty or was caused by an in-service incident without a resort to mere speculation.  It was indicated that the issue might be better resolved by an ear disease examination, preferably by an otolaryngologist.  

On VA examination in April 2009 by a physician's assistant the claim file was available but not reviewed.  Information obtained from the Veteran was that he reported having tinnitus.  He reported having had tinnitus after in-service acoustic trauma and found that he had a ruptured eardrum at a 1967 civilian pre-employment examination prior to service discharge.  He had not had any other hospitalizations other than in 2005.  On physical examination both tympanic membranes were normal in appearance but he had cerumen in the right ear occluding a portion of the right tympanic membrane.  The portion which was visible appeared intact, but with what appeared to be some scarring.  The diagnosis was a history of right tympanic membrane perforation, status post surgical intervention with residual of pain which was as likely as not, at least 50 percent probability, caused by the mortar attack in 1966 in Vietnam.  The report of this examination was co-signed by a physician.  

In a June 2009 addendum, the audiologist (who conducted the March 2009 VA examination) indicated that the Veteran's claims file was reviewed.  It was noted that a March 2009 tympanometry on the Veteran's right eardrum was well within normal limits but two "ENT" notes, of April 30, 2008, and May 6, 2009, indicated that scarring was present on the right tympanic membrane; and that the April 2009 VA examination also indicated that eardrum scarring was present.  As to the question in the Board remand of whether any right eardrum damage was related to service, attention was drawn to the report of the April 2009 VA examination regarding eardrum scarring, i.e., the opinion that right tympanic membrane perforation, status post surgical intervention with residual pain which was as likely as not, at least 50 percent probability, caused by the 1966 mortar attack in Vietnam.  

Principles of Service Connection

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131.  A showing of inservice chronic disease requires evidence of (1) a sufficient combination of manifestations for disease identification, and (2) sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  A showing of continuity of symptoms is not required when disease identity is established but is required when inservice chronicity is not adequately supported or when an inservice diagnosis of chronicity may be legitimately questioned.  38 C.F.R. § 3.303(b).  Service connection may be granted for any disease diagnosed after discharge, when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Service connection requires that there be (1) medical evidence of a current disability, (2) medical or, in some circumstances, lay evidence of in-service incurrence or aggravation of an injury, and (3) medical evidence of a nexus between the claimed in-service injury and the present disability.  Dalton v. Nicholson, 21 Vet. App. 23, 36 (2007).  

The Board must find whether the preponderance of the evidence is against the claim.  If so, it is denied, but if the preponderance supports the claim or the evidence is in equal balance, the claim is allowed.  38 U.S.C.A. § 5107 (West 2002); Ortiz v. Principi, 274 F.3d 1361, 1365-66 (Fed. Cir. 2001); 38 C.F.R. § 3.102.  If the Board determines that the preponderance of the evidence is against the claim, it has necessarily found that the evidence is not in approximate balance, and the benefit of the doubt rule is not applicable.  Ortiz, 274 F.3d at 1365. 

Analysis

38 U.S.C.A. § 1154(a) requires due consideration be given to all pertinent medical and lay evidence, even in cases not involving combat injury.  38 U.S.C.A. § 1154(b) provides that in the case of a combat veteran lay or other evidence of service incurrence or aggravation is sufficient proof of the occurrence of an event but this deals with what happened during service and not the questions of either the existence of current disability or nexus to service.  Davidson v. Shinseki, 581 F.3d 1313, 1315 (Fed.Cir. 2009) (finding that 38 U.S.C.A. § 1154(b) does not require controlling weight be given to testimony as to the cause of a combat veteran's death).  See also 38 C.F.R. § 3.304(d).  

With respect to in-service injury, the Veteran contends that he sustained damage to his right ear during a May 1966 mortar attack while serving in Vietnam.  In March 2006, VA determined that he had participated in combat with the enemy while on active duty in Vietnam, and therefore his inservice exposure to acoustic trauma based on his statements was conceded.  Thus, the second element for a claim for service connection, an in-service injury, has been satisfied.  





Right Eardrum Damage

The Board must consider only independent medical evidence to support the findings rather than provide a medical judgment in the guise of a Board opinion.  Colvin v. Derwinski, 1 Vet. App. 171, 172 (1991).  

Here, there are no other medical opinion addressing the question of whether right eardrum damage was incurred during active service other than the medical opinions rendered in April and June 2009.  The April 2009 opinion was that it was more likely than not that the Veteran's history of right eardrum perforation with surgical intervention and pain was caused by the inservice mortar attack.  This opinion, by a physician's assistant, was essentially corroborated in the June 2009 addendum by a VA audiologist.  While the April 2009 opinion was not rendered after a review of the claim files, the opinion expressed in the June 2009 addendum, agreeing with the April 2009 opinion, was rendered after a review of the claims files.  

Accordingly, with the favorable resolution of doubt in favor of the Veteran, as required by 38 C.F.R. § 3.102, service connection for right eardrum damage is warranted.  


ORDER

Service connection for right eardrum damage is granted.  


REMAND

There are varying histories records in the clinical records on file as to when the Veteran has had tinnitus.  In other words, the claim files show that the histories related by the Veteran concerning his having tinnitus have not been consistent.  

The most recent VA examinations did not yield an opinion as to tinnitus which is sufficient for appellate adjudication.  Specifically, it yielded an opinion that the Veteran did not now have tinnitus and so the question of the etiology of any past tinnitus was moot.  However, the mootness of a claim is a legal, and not a medical, matter.  Specifically, in McClain v. Nicholson, 21 Vet. App. 319 (2007) it was held when there was a claim for service connection for a psychiatric disorder that was present at the time the claim was filed but which had resolved prior to the Board decision, and Board denied the claim on the basis no current disability, the Court held that the requirement for current disability is satisfied when a claimant has a disability at the time a claim for service connection is filed or during the pendency of the claim, even though it resolves prior to the final adjudication of the claim.  Provided the resolved disability is related to service, if the claim for service connection was granted staged ratings should be assigned.  

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should ask the Veteran to provide the names and addresses of all private medical care providers who treated him for his right ear disability in conjunction with his October 2005 right ear surgery, to include postoperative follow-up.  

After securing any necessary release, such records should be requested.  In particular, this should include all records of his hospitalization and right ear surgery in October 2005, to include postoperative follow-up.  

2.  Afford the Veteran an examination to determine the nature and etiology of any tinnitus that the Veteran either (1) had in the past, or (2) now has.  

The examiner must have access to and review the claims folders for the Veteran's pertinent medical history.  All necessary tests should be accomplished, and clinical findings should be reported in detail.  Based on a review of the Veteran's medical history, the records contained in the claims file, and the examination results, the examiner is asked to address the following questions:

a.  Does the Veteran now have tinnitus, or did he have tinnitus at the time of filing his April 2004 claim?  In either case, an opinion should be rendered as to whether either current tinnitus or any past tinnitus is at least as likely as not related to either of the Veteran's periods of service, and particularly to inservice acoustic trauma in 1966, even if it subsequently resolved.  

For clarification purposes, if it is found that the Veteran at one time had tinnitus but that it eventually resolved, the examiner is requested to opinion as to whether it resolved prior to the Veteran's filing his claim for service connection in April 2004 or whether it resolved thereafter, e.g., after his October 2005 right ear surgery.  

b.  The examiner is asked to comment on (1) whether there is any medical reason to either accept or reject the proposition that the Veteran's in-service tinnitus, to which he testified at the March 2008 travel Board hearing, was a manifestation of any acoustic trauma or other otological trauma from an in-service mortar attack in 1966; and (2) whether any post-service tinnitus, to which he also testified, was a manifestation of any acoustic trauma or other otological trauma from an in-service mortar attack in 1966.  

If the response to either (1) or (2) above is in the positive, the examiner should render an opinion as to whether is it at least as likely as not that any tinnitus that the Veteran had at any time after his military service, even if it has now resolved, is related to his in-service acoustic trauma or other ontological trauma from an in-service mortar attack in 1966?

The examiner is asked to comment upon the significance, if any, of the event after service in 1970 when hot water got into the Veteran's right ear, following which he sought medical attention.  

c.  The examiner is also asked to opinion as to whether it is at least as likely as not that the Veteran's right eardrum damage, for which service connection is granted by this decision, is the cause of any tinnitus that the Veteran either now has or has had since the filing of his claim for service connection in April 2004?  

d.  Is it at least as likely as not the Veteran's right eardrum damage, for which service connection is granted by this decision, caused a worsening of any tinnitus that the Veteran either now has or any tinnitus he had at any time since the filing of his claim for service connection in April 2004, beyond the natural progress of any such tinnitus?

Please note that the term "at least as likely as not" does not mean "within the realm of possibility."  Rather, it means that the weight of the medical evidence both for and against the conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against causation.  The term "more likely" and "at least as likely" support the contended causal relationship; the term "less likely" weighs against the contented causal relationship.  Please answere the question posed with use of the terms "at least as likely", "more likely", or "less likely".

If any of the opinions, as requested above, cannot be provided without resort to speculation, the examiner should so state and must provide the rationale therefor, including a clear identification of what precise facts cannot be determined.

3.  The Veteran is hereby advised that failure to report for any scheduled VA examinations without good cause shown may result in the denial of the claim for service connection. 

4.  If any determination remains unfavorable to the Veteran, he and his representative should be furnished with a Supplemental Statement of the Case and be given an opportunity to respond thereto. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


